     Case 5:08-cr-00242-RDP-HNJ Document 1244 Filed 04/30/20 Page 1 of 2                                  FILED
                                                                                                 2020 Apr-30 PM 03:24
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTRN DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
       v.                                              )      5:08-cr-242-RDP-HNJ-9
                                                       )
ROBERT MICHAEL EVANS,                                  )
                                                       )
                     Defendant.                        )


                                              ORDER

       This matter is before the court on various Motions filed by Defendant Robert Michael

Evans and by the Government. (Docs. # 1143, 1147, 1163, 1187, 1189, 1190, 1196, 1226, 1235,

1241, 1242). The Government’s Motion for Protective Order (Doc. # 1235) is GRANTED. An

appropriate protective order will be entered separately.

       In June 2008, Evans was charged along with 32 co-defendants in a multi-count indictment

arising from a large-scale drug distribution enterprise. (Docs. # 60, 819). A jury found Evans guilty

of conspiracy, possession with intent to distribute marijuana, use of a telephone to facilitate a drug

trafficking offense, and being a felon in possession of a firearm. (Docs. # 419, 819). At sentencing

Evans received enhancements for possessing dangerous weapons and being a career offender. He

did not object to being classified as a career offender.

       Evans was sentenced to life imprisonment for (1) conspiracy to distribute and possession

with intent to distribute 100 kilograms or less of marijuana, and between 500 grams and 5

kilograms of cocaine, in violation of 21 U.S.C. § 841 and 846; (2) distribution of a quantity of

marijuana, in violation of 21 U.S.C. § 841; (3) use of a communication facility to facilitate the

commission of a felony drug-trafficking crime, in violation of 2l U.S.C. § 843; and (4) being a
      Case 5:08-cr-00242-RDP-HNJ Document 1244 Filed 04/30/20 Page 2 of 2



felon in possession of a firearm, in violation of 18 U.5.C. § 922(g)(1). (Docs. # 727, 819). 1 Evans’s

conviction and sentence were affirmed on appeal. (Doc. # 819).

         Evans has filed various motions maintaining that his medical condition substantially

diminishes his ability to provide self-care in a correctional facility and that a reduction in his

sentence for compassionate release is warranted. (See Doc. # 1225). The Government maintains

that Evans does not meet the applicable criteria for compassionate release and that a reduction in

his sentence is not appropriate at this time. (Id.).

         On November 20, 2019, the Bureau of Prisons made a request to have Evans transferred to

a medical facility. (Doc. # 1239-1). On November 29, 2019, that request was granted, and Evans

was designated for transfer to FMC Butner. FMC Butner is a Federal Medical Center, i.e., a federal

prison for inmates who have special health needs. At some point between January 6, 2020, and

April 30, 2020, Evans was transferred to FMC Butner. See https://www.bop.gov/inmateloc/. In

light of this development, Evans’s pending Motions seeking compassionate release based on his

medical condition are DENIED. (Docs. #1226, 1241, 1242).

         Evans’s other Motions (Docs. # 1143, 1147, 1163, 1187, 1189, 1190 and 1196) are

DENIED because eligibility for consideration under 18 U.S.C. § 3582(c)(2) is only triggered by

an amendment that lowers the applicable guideline range. A reduction is not authorized in Evans’s

case because of the operation of the Career Offender guideline at § 4B1.1.

         DONE and ORDERED this April 30, 2020.



                                                      _________________________________
                                                      R. DAVID PROCTOR
                                                      UNITED STATES DISTRICT JUDGE

         1
            In fact, Evans was sentenced to life on count four alone. He was also sentenced to 120 months on counts
thirty-six, fifty-three, and eighty-nine; 96 months on counts thirty-seven, fifty-four, fifty-five, seventy-six, and
ninety; and 120 months on count one hundred thirty-four.

                                                          2
